Citation Nr: 1414588	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUE

Entitlement to retroactive Dependents' Educational Assistance (DEA) benefits for schooling prior to May 23, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran reportedly had active duty service from May 1968 to December 1969.  He died in November 1995.  The appellant is advancing his appeal as the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant appeared at a March 2012 hearing before the Board at the RO (Travel Board).  A transcript is of record.    


FINDINGS OF FACT

1.  The Veteran (the appellant's father) died in November 1995.

2.  By rating decision in December 2009, the RO granted service connection for the Veteran's cause of death and found that basic eligibility to DEA was established.  

3.  The appellant's claim for DEA benefits was received on May 23, 2011.


CONCLUSION OF LAW

The criteria for establishing entitlement to retroactive DEA benefits for schooling prior to May 23, 2010 have not been met.  38 U.S.C.A. §§ 3501, 3512, 5107, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3021, 21.3041, 21.4131 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Since the law, and not the evidence, is dispositive of this claim, the duties to notify and assist are not applicable here.  Mason v. Principi, 16 Vet. App. 129 (2002).   

Laws and Regulations

Applicable law provides in pertinent part that educational assistance is available to a child of a deceased Veteran where the death was due to a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a), 21.3021(a).  Under Chapter 35, a child's period of eligibility generally begins on either the earlier of the child's eighteenth birthday or successful completion of the child's secondary schooling, whichever first occurs.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a).  A child's period of eligibility may, however, begin after his eighteenth birthday if the VA grants service connection for the cause of the Veteran's death after the child's eighteenth birthday but before his twenty-sixth birthday.  38 C.F.R. § 21.3041(a)(2).  

An eligible person's application for DEA benefits under Chapter 35 will be considered as having been filed on his eligibility date, if: (1) The eligibility date is more than 1 year before the date of the initial rating decision that establishes either: that the Veteran's death is service-connected, or that the Veteran has a permanent and total disability; (2) the eligible person files his original application for benefits under Chapter 35 with VA within 1 year of the initial rating decision; (3) the eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than 1 year before the date VA receives his original claim; (4) VA either received the original application on or after 
November 1, 2000; or received the original application and as of November 1, 2000, either (A) had not acted on it; or (B) had denied it in whole or in part, but the claimant remained entitled to pursue available administrative and judicial remedies as to the denial; and (5) the eligible person would have been eligible to educational assistance under Chapter 35 if he had filed a claim on his eligibility date.  38 U.S.C.A. § 5113; 38 C.F.R. § 21.4131(e). 

If the veteran's death occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his period of eligibility.  38 C.F.R. § 21.3041(b)(2).


Analysis

The appellant is seeking entitlement to retroactive DEA benefits for schooling prior to May 23, 2010 for attending Universal Technical Institute from February 2001 to February 2003 and community college from June 2003 to February 2005.  He was born in September 1982; and thus was 18 years old when he first attended Universal Technical Institute and was 22 years old when he last attended community college.  While the appellant is entitled to DEA benefits by virtue of his late father's service-connected death, the issue before the Board is whether the DEA benefits may be applied retroactively (prior to May 23, 2010).  He specifically asserts that the beginning date of eligibility should be September 29, 2000 (the date of his 18th birthday).   

The Veteran died in November 1995.  By rating decision in December 2009, VA granted service connection for the cause of his death and determined that basic eligibility to DEA was established.  The appellant filed a claim for DEA benefits that was received on May 23, 2011.  Altogether, by letters dated in June 2011 and August 2011, the RO informed the appellant that since his application for DEA benefits was received on May 23, 2011, VA can only pay retroactive education benefits beginning May 23, 2010 (one year prior to receipt of his application).  He was informed that if the application was received within one year from the date of his father's rating decision, VA can pay benefits retroactively beginning September 29, 2000.

A review of the Veteran's paper and electronic files (Virtual VA and VBMS) does not show that his DEA claim was filed any earlier than May 23, 2011.  Significantly, in a notice of disagreement received in August 2011, the appellant admitted applying for DEA benefits in May 2011 after learning that he was eligible for VA education benefits.  The appellant made no indications that he filed an earlier claim.  Thus, there is no evidence and no assertion made by the appellant that an application for DEA benefits was filed prior to May 2011.

The Board recognizes the Veteran's assertions that he is entitled to DEA benefits since it took 15 years for his father's death to be deemed service-connected; and since his younger siblings have been found eligible for DEA benefits, the benefits should be applied equally among the Veteran's children.  Unfortunately, the Board is unaware of any laws or regulations that grant retroactive DEA benefits based on either the time that had elapsed between a veteran's death and recognition that the cause of death is service-connected; or whether younger siblings were in receipt of such benefits.  Given the facts of this case, the application must have been submitted within one year of the initial rating decision (that established the cause of the Veteran's death) in order to grant retroactive DEA benefits for schooling prior to May 23, 2010.  Here, the appellant's application was received in May 2011, which is more than one year after the initial rating decision.  In the notice of disagreement received in August 2011, the appellant noted "I have questioned many times why I was never informed or notified of this absolutely crucial finding earlier than May of 2011."  However, the Board notes that basic eligibility was granted by rating decision in December 2009, and the RO notified the appellant's mother who was the only one with a claim pending at that time.  There was no legal obligation to provide any notification to the appellant.
        
The Board also acknowledges the Veteran's assertion that his election date of September 29, 2000 should be honored.  In May 2011, the RO informed the Veteran that his choices for the beginning date of his eligibility period were September 29, 2000, December 22, 2009 (the date VA determined that the Veteran's death was due to service-connected disabilities), or any date between the two aforementioned dates.  In the meantime, the RO selected December 22, 2009 as the election date based on review of the record and based on a determination that this was the most advantageous date as it allowed Veteran the longest period of time to use his benefits.  By letter dated in June 2011, the RO reiterated the choices and the December 22nd date.  However, in August 2011, the RO recognized the error in allowing the appellant to choose, and informed him that in order to elect a beginning date, the effective date had to have occurred between his 18th and 26th birthdays.  Otherwise, the appellant was not eligible to elect a beginning date for his DEA benefits.  The RO then apologized for the error.  

The Board acknowledges the RO's initial error in allowing the Veteran the option to choose his beginning date.  Nevertheless, the Board is unaware of any laws or regulations that would allow a grant for the Veteran's claim based on the RO's error discussed above.  The law makes clear that the child may elect the beginning date of his period of eligibility if the Veteran's death occurs after the child's 18th birthday but before his 26th birthday.  See 38 C.F.R. § 21.3041(b)(2).     

The Board sympathizes with the appellant, recognizes his father's honorable service and understands fully his contentions.  Nevertheless, as the law and not the evidence is dispositive in this case, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the appellant's entitlement to retroactive DEA benefits for schooling prior to May 23, 2010 must be denied as a matter of law.


ORDER

Entitlement to retroactive DEA benefits for schooling prior to May 23, 2010 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


